El Juez Presidente Se. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal ;
Considerando: que si bien con arreglo al artículo del nuevo Código Civil que cita el Registrador en su nota, y que corresponde al 1858 de la Edición oficial del mismo Código, el dominio y los demás derechos reales sobre bienes inmuebles, se prescribe por la posesión durante diez años, entre presentes, y veinte entre ausentes, con buena fé y justo título, con lo que indudablemente se deroga lo establecido sobre el particular por la Orden Judicial de 4 de Abril de 1899, esto debe entenderse sin perjuicio de lo que dispone el artículo 1840 del propio Código, según el que, “la prescrip-ción comenzada antes de la publicación de dicho cuerpo legal, se regirá por las Leyes anteriores al mismo.”
Considerando, por tanto, que habiendo transcurrido, desde la fecha de la inscripción de los dos posesorios de que se trata, hasta el día en que se presentó el testimonio en el Re-gistro, más de los seis años de posesión continua que reque-ría la citada Orden Judicial de 4 de Abril, para adquirir por prescripción el dominio de los bienes inmuebles, tanto entre presentes, como entre ausentes, y á cuya disposición se le concedió, expresamente, efecto retroactivo, procede que se *128lleve á efecto por el Registrador la conversión solicitada por Don Tiburcio Ántuñano.
Vistas las disposiciones legales citadas. Se revoca la, nota denegatoria del Registrador de la Propiedad de esta Capital que ha dado motivo á la interposición del presente recursó, y se declara que procede 1-a toma de razón en el Registro de la conversión, en inscripción de dominio, de la de posesión de las dos fincas de que se trata; y devuélvase al Registrador el testimonio presentado, con copia de la presente resolución, para su cumplimiento y demás efectos.
Jueces concurrentes: Sres. Hernández, Figueras, Sulzba-cher y MacLeary.